/ United States District Goust, of Go! EWH Document 1 Filed 11/,9R2S7EWaR On PAP AA SF 1

Violation Notice (Rev 2018) attest warra

Lacan Coxe | Viet Marnie — ana I state that on ott xp cues e

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Cake aed Teme of Clore (MY 42 ese Chaps! {FR USC 9 Sime Code

pots deag |I/SC 46) - SEV
Sho? RO/ tt sf

Ofer Cilarripion linctia a

Specdivs Lief fone 2)
Kop ms Yt C eg bon

DEFENDANT IMFORMATI

 

 

 

 

 

 

 

 

 

Laat Marre

Weel A’

dirs.

 

 

* FT {i ie a ae

 

 

 

 

  

 

    

DKN-3b2 VA ToKotA. Sil Ce leh! was Cooperative,

 

 

 

 

 

 

 

 

C200 _ APPEARANCE iS REQUIRED __, APPEARANCE IS OPTIONAL f° Te rhe tonpqning siaiernent le based upon
4 OF @ Bor Ae checked. you B W Box 6 i checked, yu must pay the na personal observation personal investigation
ee appear in courl Soe iota! collateral dus of lin lew of we my my
oO inehrctiqns Boag eenur ‘See isruotons. oo informagon supplied to ome fron invy fellow officer's chsarvaian
> 5 5 Forfeture Antoun = other (axpéain abo)
= - :
mk THIS AMOUNT AT +30 Proceesing Fes a! Gesctre under peneiy of pequry fat the information which | hava mel forth abowe and on the
=
= Wrerw Jovi. uecourhs. gow 5 ie Tote! Collateral Dus Stace of fas vickrton notice Is fue and conact to the best of my knowledge.
T=] T=] =
ha YOUR COURT DATE PExscuted on: <
& En a ae he eT ee el he rece ol eal a oe Td 9 { | 5 Sig
Pa = Ro we

Cet) Auman Chae
= US. DISTRICT COURT a
a Mil E. BROAD ST. Tom an Probable cause has Deen stated for the Issuance of a waraett
= RICHMOND, VA 23219 =

a an es ee eee a ee fant on eonion of pat | Exmouhed on:

r il
errors cle ae Cha eae ee er ee) ee) ee ee) Oe ee ae Ce Pee 2 Date (mimiclyyy) Us Magistrate Judge

 

 

— ——
& Cedercion Sagcans A _" a
/ 1 ay — HAMLAT © Maceo Framed bremhier ah ick PA © if oe Fete pci vere
om coor TRIER EREE Sk arrears nce ee oem

"09944847"
